Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 1 of 28

Exhibit
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 2 of 28

 
   

  

Seis

WN

2020 2450 0000 3584 4elb

American Honda Motor Co., Inc.

1919 Torrance Blvd.
Torrance, CA 90501

 

US POSTAGE arr PITNEY BOWES

f 6 ZiP
aus 22
oS ae a

90

0351300 MAY

hy

we § 008.45"

26 2021
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 3 of 28

@®) JACQUELINE © MERRITT “8 ¢

 

ROBERT M SILVERMAN *
ROBERT A RAPKIN

obec KIMMEL & SILVERMAN ct
AMY L, BENNECOFF GINSBURG “'"«7 ¢
PC.

Mfember, PA Bar
* Adenher, KJ Rar
* Member, DE Bat
Afember, NY Bar
“Afemther, MA Bat
* Afember, Adi) Bar
* Member, OH Kar
Alember, NH Bar
* Afember, CT Bar
“ Afeuber, TN Bar
” Member, WY Bar
* Afember, DC Bar
» Member, CA Bat
> Afember, W4 Bar
* Member Fl. Bar
* Member, AZ Bat
‘Advmher, TX Bar
“Adember, Mil Bar
Adeather, EV Bar

W CHRISTOPHER COMPONOVO "6
JASON L. GRESIES +°-
CHAD P_ DOMAN 4

] -800-LEMON LAW JACOB U GINSBURG

www lemonlaw.com SHAWN BACHMAN *

 

CORPORATE HEADQUARTERS
30 E Butler Pike
Ambler, PA 19002
P (215) 540-8888
F (215) 540-8817

WESTERN PA OFFICE, 100 Ross Street, Suite 330, Pittsburgh, PA 18219, P (412) 866-1001, F (412) 566-1005
NEW JERSEY OFFICE, Executive Quarters, 1930 £ Marlton Pike, Suite Q29, Cherry Hill, NJ 08003, P (856) 751-4152, F (856) 216-7344
DELAWARE OFFICE, $0} Silverside Road, Suile 118, Wilmington, DE 19809, P (302) 791-9373, F (302) 791-9476
NEW YORK OFFICE, 1001 Avenue of the Americas, 1 Ith Floor, New York, NY 10018, P (212) 719-7543, F (877) 617-2515
BUFFALO, NY OFFICE, 1207 Delaware Avenue, Suite 440, Buffalo. NY 14209, P (716) 332-61 12, F (800) 863-1689
CALIFORNIA OFFICE, 388 Market Sireei, Suile 1300, San Francisco, CA 94111, P (418) 947-7827, F (215) $40-8B17
OHIO OFFICE, 4031 Colonel Glenn Highway, Suite 450, Beavercreek, OH 44431, P (937) 306-7220, F (215) 540-8817
BUCKS COUNTY OFFICE, Box 400, 400 South Main Street, Ist Floor, New Hope, PA 18938, P (267) 468-7669 F (215) 540-8817
PLEASE REMIT ALL CORRESPONDENCE TO THE AMBLER OFFICE

May 21,2021 RECEIVE

American Honda Motor Co., Inc. JUN - 2 2021

1919 Torrance Boulevard AMERICAN HONDA MOTOR CO. INC
© Bou INC,
Torrance, California 0905] LAW DIVISION

RE: Alisa Head V. American Honda Motor Co., Inc.
Docket No. 2021 CA 001587 B

Dear Sir/Madam:

Enclosed please find a copy of the Summons and Complaint which has been filed in the
Superior Court of the District of Columbia. Please refer the attached to the legal department.

JCH\pb
Enclosure

 
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 4 of 28

JS (Rov, 11/2020 DC)

CIVIL COVER SHEET

Filed
D.C. Superior
05/14/2021 18

Court
:@3AaAM

Clerk of the Court

 

I, (a) PLAINTIFFS
ALISA HEAD and
CORINE PEOPLES GORE

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
(EXCEPT IN U.S, PLAINTIFF CASES)

DEFENDANTS

AMERICAN HONDA MOTOR CO.,
1919 TORRANCE BOULEVARD
TORRANCE, CA $0501

COUNTY Ol’ RESIDENCE OF FIRST LISTED DEFENDANT
(IN U.S, PLAINTIFE CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USD TIM LOCATION CF Tile TRACT OF LAND INYOL VaD

 

KIMMEL & SILVERMAN
30 EAST BUTLER PIKE
AMBLER PA 19002

(c) ATTORNEYS (!'IRMNAMB, ADDRESS, AND TELEPHONE NUMBER)

 

ATTORNEYS (IF KNOWN)

 

(PLACE AN x IN ONE BOX ONLY)

 

II, BASIS OF JURISDICTION

 

II. CITIZENSHIP OF PRINCIPAL PARTIES (PLACRANx INONEBOX FOR
PLAINTIFF ANDONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY

 

 

© hits: G O 4 Federal Questi PTF DFT PTF DFT
«4. Government edera) itestion
Plaintiff (U.S. Goverment Not a Party) | Citizen of this State Oo ! O 1 Incamorated orPrincipal Place © 4 ©O 4
of Business is This State
O 2 es en O 4 a GUEST Gi Citizen of Another State CO 2 oO 2 Incorporated and Principal Place Oo 5 Q 5
ere gn i ie renee ° of Business in Another State
atles in item 111) Citizen or Subject ofa O03 O3
Foreign Country Foreign Nation © 6 © 6
IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Piace an X In one category, A-N, tut best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust

[-]410 Aniltrust

 

© B. Personal Injury/
Malpractice

(J 310 Airplane
[315 Airplane Product Llabllity
L__| 320 Assault, Libel & Slander
|_| 330 Federal Employers Llabllity
[71 340 Marine
[] 345 Marine Product Liability
[_] 350 Motor Vehicle
[_] 355 Motor Vehicle Product Liability
[1] 360 Other Personal Injury
[_] 362 Modicat Malpractice

365 Product Liability
(J 467 Health Care/Pharmaceutical

© C. Administrative Agency

[_] 151 Medicare Act

Boclal Security

[_] 961 HIA (139591

[J 862 Black Lung (923)

[_] 863 DIwc/DIWW (405(g))
[] 864 SSID Title XVI

[_] 865 RSi (405(g))

Other Stotites

C_] 89) Agricultural Acts

(J 893 Environmental Matters
[J 490 Other Statutory Actions (If

Review

Administrative Agency Is

© D. Temporary Restraining
Order/Preliminary

Injunction

Any nature of suit from any entegory
may be selected (or this category of
case assignment,

*(IF Andtrust, then A governs)*

 

Personal Anfiry Product Linbllity
[7] 368 Asbestos Product Linbillty

 

Involved)

 

OR

© F. Pro Se General Civil

© E. General Civil (Other)

 

Dy t
[__]210 Land Condemnadon
() 220 Forectosure
LJ 230 Rent, Lease & Ejectment
[_] 240 Torts to Land
(J 245 Tort Product Liablilty
[] 290 All Other Real Property

Personal Property

[J 370 Other Fraud

(1371 Truth in Lending

[7]380 Other Personal Property
Damage

CC] 345 Property Damage
Product Llubility

 

 

Bankriptey
[-_] 422 Appeal 27 USC 158
[7] 423 Withdrawal 28 USC 157

palspuce Pelitions
$35 Donth Penalty
§40 Mandatnus & Other
C1 550 civil rights
555 Prison Coudltlons
560 Civli Detalnee — Conditions
of Confinement

ee (tights
820 Capyrights

[7] 830 Patent
835 Patent — Abbrevinted New
Drug Application
CT] 940 Trademark
880 Defond Trade Secrots Act of
2016 (TSA)

Feieral Tax Suits

[) 870 Taxes (US plaintiff or
defendant)

[2] 871 IRS-Third Party 26 USC
7609

Forfelture/Pount
[J 625 Drug Retated Seizure of

Property 21 USC 881

[—] 400 State Reappordoument

[7] 430 Banks & Banking

C_] 450 Commerce/ICC Rates/ete

[J 460 Deportation

[J 462 Naturntiznilon
Application

 

 

 

[21 465 Other Immigration Actions
[7] 470 Racketeor Influenced
& Corrupt Organization
([] 480 Consumer Credit

485 Telephone Consumer

Protection Act (TCPA)

[7] 490 Cabte/Satelltte TV

[_] 690 Other [7] 850 Securtties/Commodlties/
Exchange
: ‘ (1896 Arbitration .
= 375 False Claims Act [7] 899 Administrative Procedure
376 Qul Tam (31 USC Act/Review or Appeal of
3729(n)) Agency Deelsion

Cc] 950 Constitutonality of State

Statutes

C—] 890 Other Stututory Actions
(IF not administrative agency
review or Privacy Act)

 

=
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 5 of 28

 

Q G. Habeas Carpus/ O EL Employmenz OL FOLA/Privacy det © J. Student Loan
2255 Discrimination
[of 540 Habeus Corpus - General £77] 442 Civil Rights — Eamployinent [J 895 Freedom of hiformation Act [77152 Recovery of Defaulted
[7] 510 Motion/Vacate Sentence (evflerta: ruce, geuder/sex, [1 490 Other Statutory — Studeniioan
(WJ 463 Habeas Corpus Allen national ortgin, (GU Privacy seth (excluding veterans)
Detainee discrimination, disability, age,

religivu, retaliation)

 

*(If pro se, xetect this deck)* “QE pro se, select this deck)}*
© KK. Labor/ERISA © L. Other Civil Rights © M. Contruct © N. Three-Sidge
(ron-eriploynent (nen-employmend) . Court
[110 fusurance
Cj 710 Falr Labor Stundards Act (TU}441 Voting Gf ant Voting Rights Cc 120 Marine [[7] 441 Civit Rights - Votlag
C720 Labor/Mgint, Relations Act} (7 130 Miller Act Gf Vating Rights Act)
Cl 740 Labor Railway Act (Cu }443 Houslag/Accomma dations 340 Negotiable Tustrument
(ud 791 Family and Modical {1440 Other Civ Rights CTH 150 recovery of Overpayment
Leave Act {445 Americans w/Disabilities — & Enforcement of
| 790 Other Labor Litipation Employment Sudginent
CJ 791 Empl. Ret. ine. Security Act [2.446 Amerteans w/Disabilities — | 153 Recovery of Overpayment
Other of Veteran's Benefits
(22) 448 Kducation [77] 160 Stockholder's Suits

[37 190 Other Contracts
CI 195 Contract Product Liability
{ ] 196 Franehise

Janney

 

 

 

 

V. ORIGIN
1 Original €) 2 Removed © 3 Remanded ©) 4 Reinstated © 4 Tenusferred © 6 Muki-distriet ©) 7 Appeal to €> § Multi-district

 

Proceeding trove State fram Appellate or Reopened from another Litigation District Judge Lidgadon—
Cuurt Court district (specify) (rom Mae, Direct File
Judge
VL CAUSE OF ACTION (CITE THE US, CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEV STATEMENT OF CAUSE.)

VIOLATION OF §50-501(2), DC Lemon Law, Magnuson Moss 15 U.S.C. §2301(3)

 

 

VIL REQUESTED IN CFIECK IF THIS IS A CLASS DEMAND $ 54,238.80 Check YES noly if demanded in complaint
COMPLAINT ee ee ae JURY DEMAND: ves(X] no
VIEL RELATED CASE(S) (See inswuction) YRS | is NO x UF yes, please complete related euse farm
IF ANY i

 

— 08/12/24

 

i
La. " ms nee oa
SIGNATURE OF ATTORNEY OF necontr-A ve psmab’ C : : SS :
LF

 

 

 

; | (Ue
INSTRUCTIONS FOR COMPLETING CIVIL govin SHEET JS-44
Authority for Clyil Cover Shee /

The JS-f4 civil cover sheet and tie information contained hein neither replaces nor supplements the (lings and services of pleadings ur other papers ag required
by law, caccptas provided by local rules ofcoun. ‘This form,approved by the Judiviv| Conterence of the United States in September 3974, is reqnited fur the use of the
Clerk ol Cour forthe purpose of initiating the civil docket sheet Consequently, 1 civil cover sheet is submitted the Clerk of Coun foregeh cil caomplainetited
Listed below are tips forcompleting the civil coversheet. These tips coineide with the Raman Nunverolson the caver sheet

L COUNTY OF RESUTEINGE OF FIRST LISTED PLAINTIFEYDOEFENDANT fb) County of residence: Use 1100) ta indicate plaintift yf resident
af Washington, DC, 88888 if plaimirt is vesident of United Seates butane Washingun. DC, and 99999 if plaintilf is ontside the United States.

Th, CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of chizenship was sclected as thy Busis of Jurisdiction
under Section fl.

IV. CASE ASSIGNMENT ANT NATURE OF SUIT: The assignment ofa judge to your case will dependon the eatogary you seleer thal best
Teptesents the primary cause of action found in your compinina. You ming select only pe category, You must also select ane eaytespending
nature oUsuit Cound underthe category of ihe case

¥h CAUSE OF ACTION: Cite the US. Civil Statue under which yous Ming ond wile a brief statement of the primar cause.
VIVE. RELATED CASE(S), TF ANY: ffyou indicated that there is a related cage, you must cowplete gv related ease fomn. which may be obtained fom

the Clerk's {)ffice.

Becaust ofthe need foraecursteand complete infimadun. you should ensure the uceura ty of the infomation provided prior ta signing the form.
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 6 of 28

Superior Court of the District of Columbia
CIVIL DIVISION
Civi) Actions Branch
500 Indiana Avenue, N.W., Sutte 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

Alisa Head and Corine Peoples Gore
Plaintiff

 

 

vs.

Case Number ___

American Honda Motor Co,

 

Detendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or a gency of the United States Government
or the District of Columbia Government, you have sixty (60) days alter service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you, The
attorney's name and address appear below, If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint,

 

 

 

 

 

 

Jacqueline C. Herritt Clerk of thestswnrt!

Name of Plaintiff's Attorney

30 East Butler Pike By

Address Reyhim Clerk

Ambler, PA 19002

215-540-8888 Date ee
Telephone

SNE BATE, iWHT BAS (202) 879-4926 Veuillez appelar au (202) 879-4828 pour une traductlon Dé cb mot bai dich, hiy goi (202) 879-4828

WHR AS}AMM, (202)879-4826M MA ener Pom vena P (202) 879-4828 eearr

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIMB STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT, IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME,

Tf you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Logal Aid Society (202-628-1161) ar the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ia traduccién al espafiol

CV-3110 [Rev. June 2017] Super. Ct, Civ, R. 4
—- —-——~Gase 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 7 of 28

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www.decourts.gov

 

 

Demandante
contra

Numero de Caso:

 

 

Demandado

CITATORIO
AJ susodicho Demandado:

Por la presente se le cita a comparcver y se le require entregar una Contostacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted estd siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno dé! Distrito de» Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacién, Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demariante. El nombre y direectén del
abogado aparecen al final de este documento. Si el demandado no tiene abagado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direécién que aparece en este Citatorio.. ~

A usted también se le require presentar la Contestaciéé original al Tribunal én la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m, y 5:00 p.m., de lunes a viernes » entre las 9:00 a.m. y Jas 12:00 del mediodia
los sdbados. Usted puede presentar la Contestacién original ante.el Juez ya sea antes que usted le entregue al
demandante una copia de la Contestacién 0 en el plazo de siete (7) dias de haberle hecho la éntrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse uin fallo en rebeldia contra usted para que se haga
cfectivo el desagravio que se busca en la demanda?

 

 

 

 

 

 

‘ SECRETARIO DEL TRIBUNAL
Nombre del abogada de! Demandunte
4 Por;
Direecién { Subsecretario —
Fecha a
Teléfono ete, ;
AO WEEE WIT Bik (202) 879-4828 > Veulilaz appeler au (202) 879-4826 pour une traduction Dd cd moi bai dich, luy goi (202) 879-4828

eHaRSP eae K}f202) 879-4020 SRT AD PAMIGR HoT? AeI'F (202) 879-4828 Lao

IMPORTANT Sl USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, 81 LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS ¥ PERTUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, 0
PODRIA TOMARSELE SUS BIBNES PERSONALES 0 BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pugarle a uno, llame pronto a una de nuestras oficinas del Legal Aid
Sacjety (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N,W., para informarse sobre otros lugares donde puede pedirayuda al respecto,

Vea al dorso el original cn inglés
See reverse side for English original

CV-3110 [Rev, June 2017] Super, Ct. Civ, R. 4
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 8 of 28

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

ALISA HEAD and
CORINE PEOPLES GORE
4660 Martin Luther King Jr.
Washigton, DC 20032

Plaintiffs

Vv,
AMERICAN HONDA MOTOR CO., INC.
1919 Torrance Boulevard

Torrance, CA 90501-2746

Defendant

 

 

CASENO; 2921 CA 001587 B

COMPLAINT

1. Plaintiffs, Corine Gore and Alisa Head, are a adult individual citizens and legal residents

of the District of Columbia, residing at 4660 Martin Luther King Jr, Washington DC

20032,

2. Defendant, American Honda Motor Co., Inc., is a business corporation qualified to do

and regularly conduct business in the District of Columbia, with its address and principal

place of business located at 1919 Torrance Boulevard, Torrance, CA 90501-2746, and

can be served same,

3. On or about August 28, 2020, Plaintiffs purchased a new 2020 Honda CRV,

manufactured and warranted by Defendant, bearing the Vehicle Identification Number

5J6RW2H57LL029154,

4. The vehicle was purchased in the State of Maryland and is registered in the District of

Columbia,

The contract price of the vehicle, including registration charges, document fees, sales tax,

finance and bank charges, but excluding other collateral charges not specified, yet
10,

Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 9 of 28

defined by the Lemon Law, totaled more than $54,238.80. A true and correct copy of the
contract is attached hereto, made a part hereof, and marked Exhibit "A".

In consideration for the purchase of said vehicle, Defendant issued to Plaintiff several
warranties, guarantees, affirmations or undertakings with respect to the material or
workmanship of the vehicle and/or remedial action in the event the vehicle fails to meet
the promised specifications.

The above-referenced warranties, guarantees, affirmations or undertakings are/were part
of the basis of the bargain between Defendant and Plaintiff,

The parties' bargain includes an express 3-year / 36,000 mile warranty, as well as other
guarantees, affirmations and undertakings as stated in Defendant's warranty materials and
owner's manual.

However, as a result of the ineffective repair attempts made by Defendant through its
authorized dealer(s), the vehicle is rendered substantially impaired, unable to be utilized
for its intended purposes, and is substantially diminished in value to Plaintiff,

During the first eighteen (18) months following the date of original delivery on the motor
vehicle to the consumer and/or the period of the vehicle's first 24,000 miles of operation,
Plaintiff complained on at least four (4) occasions about defects and or non-conformities
to the following vehicle components: engine, no start condition, clicking noise,
hesitation condition, auto stop/start system, sputter and stalling condition, radio and
infotainment system, and rattle noise. True and correct copies of all invoices in Plaintiffs
possession are attached hereto, made a part hereof, and marked Exhibit "B",

The vehicle continues to exhibit defects and nonconformities which substantially impair

its use, value and/or safety.
It

12,

13.

14,

15,

16.

Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 10 of 28

COUNT I
DISTRICT OF COLUMBIA LEMON LAW

. Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

Plaintiffs are a "Consumer" as defined by §50-501(2) of the District of Columbia Lemon
Law (hereinafter the "Lemon Law"),

On or about August 28, 2020, Plaintiffs took possession of the above mentioned vehicle
and experienced nonconformities as defined by §50-501 (7), which substantially impair
the use and/or market value of the vehicle.

The nonconformities described violate the express written warranties issued to Plaintiffs

by Defendant.

Section §50-502(a) of the Lemon Law provides:

Ifa new motor vehicle does not conform to all warranties during the first 18,000 (eighteen thousand) miles
of operation or during the period of 2(two) years following the date of delivery of the motor vehicle to the
original purchaser, whichever is the earlier date, the consumer shall during that period report the
nonconformity, defect, or condition to the manufacturer, its agent, or its authorized dealer. If the
notification is received by the manufacturer's agent or authorized dealer, the agent or dealer shall within
7(seven) days forward written notice thereof to the manufacturer by certified mail, return receipt requested.
The manufacturer, its agent, or its authorized dealer shall correct the nonconformity, defect, or conclition at
no charge to the consumer, notwithstanding the fact that the repairs may be made after the expiration of the
first 18,000(eightcen thousand)- mile period of operation or the 2-year period,

Section §50-502(d) of the Lemon Law provides a presumption of a reasonable number of

repair attempts if:

The same nonconforinity, defect, or condition, if it is not safety-related, has been subject ta repair 4(four)
or more times by the manufacturer, its agent, or authorized dealer after notification by the consuiner within
the first 18,000 miles of operation or during the period of 2(two) years following the date of original
delivery of the motor vehicle to a consumer, whichever is the earlier date, but the nonconformity, defect, or
condition continues to exist;

The same nonconforiity, defect, or condition, if it is safety-related, has been subject to repair 1 or more
times by the manufacturer, its agents, or authorized dealers after notification by the consumer within the
first 18,000(eighteen thousand) miles of operation or during the period of 2(two) years following the date
of original defivery of the motor vehicle to a consumer, Whichever is the earlier date, but the
nonconformity, defect, or condition continues to exist; or

The motor vehicle is out of service by reason of repair of any nonconformities, defects, or conditions which
significantly impair the vehicle, on a cumulative total of 30 days or more during either period, whichever is
the earlier date.
17.

18,

19.

20,

21.

22.

23,

24,

25,

Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 11 of 28

Plaintiffs have satisfied the above definition as the vehicle has been subject to repair
more than four (4) times for the same nonconformity, and the nonconformity remained
uncorrected.

In addition, the above vehicle has or will be out-of-service by reason of the
nonconformities complained of for a cumulative total of thirty (30) or more calendar
days.

Plaintiff's have delivered the nonconforming vehicle to an authorized service and repair
facility of the Defendant on numerous occasions as outlined below.

Plaintiffs aver that the Lemon Law statute contains no prohibition on claims for vehicles
having less than four (4) repair attempts by the manufacturer or factory branch, or its
agents or authorized dealers,

Plaintiffs aver that the Lemon Law statute contains no prohibition on claims for vehicles
out of service by reason of repairs for a cumulative total of less than thirty (30) days
during the warranty period.

Plaintiffs aver that the Lemon Law statute does contain a provision that a rebuttable
presumption exists when there have been either four (4) repair attempts for the condition
or thirty (30) days out of service during the warranty period, but such section §50-502(d)
is not a pre-requisite to a claim under the statute.

Plaintiffs aver that what constitutes a “reasonable number of repair attempts” is an issue
that is properly determined only by the trier of fact.

Plaintiffs aver that upon presenting the case to the trier of fact, the facts and
circumstances of this case will demonstrate a reasonable opportunity to repair and/or
reasonable number of repair attempts to prove their claim under the statute.

After a reasonable number of attempts, Defendant was unable to repair the

nonconformities,
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 12 of 28

26. Plaintiffs aver the vehicle has been subject to additional repair attempts for defects and
conditions for which Defendant's warranty dealer did not provide or maintain itemized
Statements.

27. Plaintiffs aver that such itemized statements, which were not provided also include
technicians’ notes of diagnostic procedures and repairs, and Defendant's Technical
Service Bulletins relating to this vehicle.

28. Plaintiffs aver the vehicle has been subject to additional repair attempts for defects and
conditions for which Defendant's warranty dealer did not provide notification,

~ 29, Plaintiffs have and will continue to suffer damages due to Defendant's failure to comply
with the provisions of §50-502 of the Code.

30, Pursuant to §50-503(q)(2), Plaintiffs seek relief for losses due to the vehicle's
nonconformities, including the award of reasonable attorneys’ fees and all court costs.

WHEREFORE, Plaintiffs respectfully demands judgment against Defendant in an amount

equal to the price of the subject vehicle, plus all collateral charges, attorneys' fees, and court
costs, or in the alternative repurchase or replacement of the subject vehicle plus all collateral
charges, incidental and consequential damages, reasonable attorneys’ fees.

COUNT II
MAGNUSON-MOSS (FTC) WARRANTY IMPROVEMENT ACT

31, Plaintiffs hereby incorporate all facts and allegations set forth in this Complaint by
reference as if fully set forth at length herein.

32. Plaintiffs are a "Consumer" as defined by 15 U.S.C. §2301(3).

33, Defendant is a "supplier", "warrantor", and a "service contractor" as defined by 15 U.S.C,
§ 2301 (4),(5) and (8).

34, The subject vehicle is a "consumer product" as defined by 15 U.S.C. § 2301(1).

35. By the terms of its written warranties, affirmations, promises, or service contracts,

Defendant agreed to perform effective repairs at no charge for parts and/or labor,
36

37.

38.

39,

40,

Al.

42.

43.

44

Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 13 of 28

. The Magnuson-Moss Warranty Improvement Act requires Defendant to be bound by all

watranties implied by state law, Said warranties are imposed on all transactions in the
State in which the vehicle was delivered,

Defendant has made attempts on several occasions to comply with the terms of its
express warranties; however, such repair attempts have been ineffective.

The Magnuson-Moss Warranty Improvement Act, 15 U.S.C. §2310(d)(2) provides:

Ifa consumer finally prevails on an action brought under paragraph (1) of this subsection, he may be
allowed by the court to recover as part of the judgment a sum equal to the amount of aggregate amount of
costs and expenses (including attorney fees based upon actual time expended), determined by the court to
have been reasonably incurred by the Plaintiff for, or in connection with the commencement and
prosecution of such action, unless the court, in its discretion shal! determine that such an award of
attorney’s fees would be inappropriate.

Plaintiffs have afforded Defendant a reasonable number of opportunities to conform the
vehicle to the aforementioned express warranties, implied warranties and contracts.

As a direct and proximate result of Defendant’s failure to comply with the express written
warranties, Plaintiff has suffered damages and, in accordance with 15 U.S.C.

§2310(d)(1), Plaintiff is entitled to bring suit for such damages and other legal and
equitable relief.

Defendant's failure is a breach of Defendant's contractual and statutory obligations
constituting a violation of the Magnuson-Moss Warranty Improvement Act, including but
not limited to: breach of express warranties and breach of implied watranty of
merchantability.

Plaintiffs aver that Defendant’s warranty was not provided to Plaintiffs until after the
vehicle was delivered, making any and all limitations, disclaimers and/or alternative
dispute provisions ineffective for a failure of consideration,

Plaintiffs aver Defendant’s Dispute Resolution Program was not in compliance with 16

CFR 703 for the model year of the subject vehicle,

. Plaintiffs aver that Defendant’s warranty did not require Plaintiffs to first resort to a

Dispute Resolution Program before filing suit,
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 14 of 28

45. Plaintiffs aver that upon successfully prevailing upon the Magnuson-Moss claim herein,
all attorney fees are recoverable and are demanded against Defendant.

46. Section 2-714(2) of the Commercial Law, Annotated Code of Maryland (hereinafter the
“Code”) defines the measure of damages for breach of warranty as “the difference at the
time and place of acceptance between the value of the goods accepted and the value they
would have had if they had been as warranted, unless special circumstances show
proximate damages of a different amount.”

47. Section 2-715(1) of the Code authorizes the Court to award the Consumer incidental
damages, including expenses reasonably incurred in the inspection, receipt, transportation
and care and custody of goods rightfully rejected, as well as any commercially reasonable
charges, expenses or commissions in connection with effecting cover and any other
reasonable expense incident to the delay or other breach.

48, Section 2-715(2) of the Code also authorizes the Court to award the Consumer
consequential damages, which may include any loss resulting from general or particular
requirements and needs of which the seller at the time of contracting had reason to know
and which could not reasonably be prevented by cover or otherwise and any injury to the

person or property proximately resulting from any breach of warranty.

WHEREFORE, Plaintiffs respectfully demand judgment against Defendant in an amount
equal to the price of the subject vehicle, plus all collateral charges, incidental and
consequential damages, reasonable attorneys! fees, and all court costs, or in the alternative
repurchase or replacement of the subject vehicle plus all collateral charges, incidental and

consequential damages, reasonable attorneys’ fees.
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 15 of 28

KIMMEL & SILVERMAN, P.C.

Pn

/

\
pie Kise wits A. me —\Aaths singe

JAGQUEL INE C, HERRITT, ESQUIRE
Identification Na, 995997
Attordey for Plaintitf
30 Bgst Butler Pike
Ajnbler , Pennsylvania 19002
(215) 540-8888
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 16 of 28

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

ALISA HEAD and
CORINE PEOPLES GORE
4660 Martin Luther King Jr.
Washigton, DC 20032

Plaintiffs

Vv.

AMERICAN HONDA MOTOR CO, INC,

1919 Torrance Boulevard
Torrance, CA 90501-2746

Defendant

CASENO; 2021 CA 001587 B

 

 

DEMAND FOR JURY TRIAL

Plaintiffs demand to have this case tried by a jury as to all counts.

Dated:

KIMMEL & SILVERMAN, P.C.

By cit ‘ |

f Po INE C. HERRITT, ESQUIRE

 

i Identification No. 995997
\ Attotney for Plaintiff
\.30 Hast Butler Pike
‘Siitbler, Pennsylvania 19002
(215) 540-8888
Big SURES SR rt ee

  
 
  
 
    
  
 
 
   
      
  

led 06/21/21 rage if ot 2 28
Case. a: Gt: CY: Oj. Se, ORY OM PROUIBIONYS ri te ve ae

a , Peale Number. rie Contract Number

Fe AE? Pd pte ana,
2h ero ila sa ents

     
   
   

45 rk foie

 

  
  
 

 

  
  
 
 
  
  

   

 
  
 
    
   

 

aher Aan $e

sett) ie = Sheree Fa ty repos What Jatatye aT ha waAN 198 i. ‘ie

idng Coun aa | ;GosBuyer'Name and Addtesee susensc ony sa. of SallanCrediisr(Nemo. anelyAdldvoss) anc ,
‘a esi and 2h a Cod ri} dlnguilng Bounty and Zip coi . ac seep tile au) oh ey ok ic ae ae apt! ie ae: \

dae p.iAe TiN: ie TUE a DAGGER AAT TY: “OTHER: “aN one pn
hiVASHE NGTON, DO > WAST ‘Oi Not: ROMS on

Set asad re aoe tyne wre * et] A
You te. Baya ae: Got8 Lol; itt any inay buy!tierdeniela below for cash or on cradlt. By signing thls contract, YOU choose to Buys Vehicle C
Chotiit"uridaritiis: atidonterniar thefrontarabaakor Ihl8dontract, You Agres’to pay thoSéller “Crea ee, Te heen contrac!
or,' lipon-asslanivent: MNS ASSignoe bt this *ceriradl, the-Arount Financed and Fifanied-onargeyins CUS) ne ere schedu
Below see ices Aid oharge of aaally bas ‘The Truth- eee beleurarepa i ih vie:

Wake het 1 *

aN; a co
a ae ea

  

on yn,

 

1a) 4 tee xMEAbE REA te
AUREL MED BAT BA ROAD a

wit psp. SOE ite et tear \reartty,

OMAR Dao THETA + fete sheds spy

 

   
  
 

 
  
    

 

  
 
  

    
 
  

 

 

   

NDING DISCLOSURES

nee

sts i

 

 

 

 
  
 

  
 
  
  

  
 
  

 

 

    

   
 
  

     

 

     

 

  
 
 
  
 
 
 
 
    
 

fe is You
SMTA aiO SPANTHO {OAL COSt OFS] are: Ot Fedu red. to buy any other: ‘lstirance to
ed wll have. paid ‘aller sur hurchaes’3 Bh. oredit: Unless -tha “box uncles: Vendor's
F ee avo made: “alll «6a tea Hnaluding erest Squired) is:chacked.below, >
; : “-your-down iBny-Jesural lR/ohecked iDeloyy,: policies’ oF
Payment ot ‘corllfleites: Tron; alt ed. Insutanee: nile
ss ees paler eae and lon
Voss £ SRE ES Sata ape
Heian ay 1
Nour PAyR Tent ScHedulew
’ ety oye i
a one see

   
 

 

 

 

a
ate eth) we ae boas Tatty

lena Fetalvad it si wae Ss days altar: It ide,

    

  

     

EMO LE vere

Won pay I

         
  
  
 

    

 

 

iSablily'insuranbe ace: nal
i aorer a ae an
aeriereheee: neh

a

   
     
    

tent (OU:
oe Interest.’ ‘Old AY
a "Aion, ‘Inforitiatto
* dalault, any'e

 

 

 

EMDAO aN ‘AMOUNT EE &

   
  

8 ae ol Cover: any

 
   
    
 
        
       

  
 
  

   

           
 

if 89 1 inet a f payin ants.
| uel: ce ia ae bie pa “pe oo wes and 8) cae are re at 3 aay
Be Ht Pree-of' ! 7 as
on Bealeh (ooessing. “Oharge (not ae iy lai)
Gi ‘Frgigh 8

   

 

aie ly ‘ott t Mado Bf ey A ACSI te ie
* edn Nat ade Inve
sigh Qh ‘EE ; aS
seat OU ayM fat: wale et
fh! a eh nies \ nt
Wisp: i
Id Balinese of Gash, lad (i a »
os ‘her ee including: Amounts, Pald.to pase
» [nse itSallanmay keap part oblhese, amounts): ;
sy 8 A=Cost of Optfarat ‘ere iy ourens CH Pal %

sistas, EF

 

 

 

    
 

  
 
   
 
 
 
 

 

 

 

 
   
 
 
 
    
 
 
 
 

 
   

--Gase1:21-Ccv-01 686. epocument 1-1 Filed 06/21/21 |
ep iHartel Ihese: anounls}i Baesese OSs Se “etmeanrebhanuats "tes
redline: ae noua . ae signi

 

 
   

 

‘aha ‘optlonal Instiranes. Is:not fa ee ‘ovoblain gradit,
adi a Haclslan'e buy. or:tidl cf aa ih oat
ae a lactor Initha credit: éiproval brovess, I Will Not'be

 

Se

 

: le  B Vendors Singla: interest ures war me
~ oo > banat a ee
Ofer Opttonél: insures Patel fo" ae ee =Goinin
iil Fees Pal 10 o Goveininant ygencles.*."!.

    
 

   
 
 
 

 

 

 

 

  
  

  

oe a2 ine, ih. ee

 

~ at 0 ‘ : ‘ ie. oe
oe INJURY “OR: oF

; AUSED oh’ VOTH x WITHO TS
Is RA

 
   

 

    
   
   
 
    

    

 

   
    

  
 
   

 

 

 

 

       
 

 

 

faut tet Siganeesen ys 2 SAYRE GLE ONE a EN ~
ia iS. dined Satin one RAE eB ATS
MERICEANMEFRACT | g? aaeE VAD, |

 

ate JEBLEDE

  
 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  
   
  
  
 
 

h ing. bok Is chaeked, Ihe Crediioc feqyires: VSIIsUy

for loss oj aes hlcia (eolston, fires thal}: VSI Insurance is fot the:
sc Your ast In in ; Xonar ‘ctidose Iho Insurance: compshy. iNpiet ane :
altioksto’ pase ST" Ineticapoa” Ihrotigty: Ihe wg ‘ofthis Ingtitanga-

ee punt Faget The covarig) or Ihpidala tit of Is gone!

    
 

       
 

   

= hh a INTE
Ftha ee

“| soley ee THES ineycarieeidogs fot

i Insurande ‘Ie .ablained.’ ou :

Be adie stn clipe

 

 

 

     

   

   

   

 

  

 

 

 

 

 

 

 

 

 
 

Va “Co-Bayeh fe
ia f ‘or relralnileom snreing aty ig ight un
rotherss . i

  
   

 

      

 

gee

eee baie ‘that before yet iiaa this tia, . ¢ sin
y ree — itandn flew:lt. You ack) iat ve-that you'have.readl. both'sides:of.this.contyact, inielit Hs

| ie Wi atap ahi Bee Die upscale: that youl tecelved a: completely Mech ein copy Ww nyo (re

is rig fest Date cog ¢aiayeasiCo- -Buiyer Sighs: a wife Seat ii

“ “Bg watiand fier: ited if eee 18 8 -patsdin’ ‘Who: ‘is icéopnsibl for paying the antireslab An. ‘oltior ewha nar [3 ‘@ pereon: witose name iB on tho‘ tle. ta th vale

 
 
 

  
   

   
  
  

  

6

 

does nat have topay'th “49 ciobl; The olhar owner agrees lo the securily Interast Inf ti vehiole.given to Us In thls ett

 

Abb nw miuinay elrine hava Kx td A : vo ao Tr Addrags.- iyiZZ StuaeTT we

 
lof

aid punlllve ¢

adiidlcatad Ih -or.be

wee Bade

wel deatel oe!

aE:
aT, ‘OK. 0°
DEAL NO.

aKING ok] AlasittnctON "WE
= pate a GG 2006 ce rae

PAY: f

Gi 9/20
“LABRO4 4 ©
 43673-

 
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 20 of 28 .

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 
 

 
  

 

 

 

 

Way SI oa it
mo OURISMAN HONDA OF LAUREL
LY 3371 Ft. Meade Rad,
LAUREL, MD 20724.2053
a Phone (301) 498¢7400
' Baltimore (410) 792-7595 Washington (301) 953-2196

[SiBTMERNO eee woveoR " Tha No TNVWICE OTE INVOICE NO, .
ce "286707 | MOHAMED JALLOH 1508" 3908 10/07/20 [tiocs72 87
Se ee eee Tanne JURENSE RO, AmLEAGE COLOR stoskng,
CORINE ‘PEOPLES GORE VERT MAME / NICE, ~ Bes MODERN steE [Bo29154
4660 MARTIN LUTHER KENG JR 20/HONDA/CR-V/40R AWD EX 08/28/20
fue ny SJGORWZHS7LLO29454 208277".

2 at a... ETE.NO, PONG, AOD TS
MSACISAAHEAD@GMALL . COM 10/07/20

z aes SS 1) BUSINESS PHONE COMMENTS Tae
202-716-5592 [571-272-9300 Vib.
Joppa GrARGES:=-~ me er eats ta dehanaausnswsnanngeooustenenat mmeres erro ne ones Limited! oxpress warranty labor and’p
LABOR--~- versa eM ad ae agtaatdeteesendlennseisivoesserecinan het hecives. tec. a eye cee inllas whichever oci
dh 1-08H0z “27 WoRTvEABtLTYY °° Houpst TECH(S) 12497 ° *INTEaNAL [UISt Installed pars warranted 12:inior
C/S VEHECLE:WON'T START INTERMITTENTLY, WILL a HEAR CLICK OF 12,090 miles whichever occurs fr
UNABLE: TO_DUPL EAT, coer z : Your, Specltic warranty. nay vary. Cor

5, ong ot SRANNED, SYSTEM'ANO_NO:PROB “EM FOUND {Sfvlco advisor or Owners inna for dete
30BF 54 TOTALS? -2+~ 225 ge paA Ngee hie Sh wes enewasiviccvcexeca dias} -Manufacturar Special Polley Adjustmen
STA Steel eet Me ne / 4 Riprares Programs

% bf} feats’ JOBH# dt JOURNAL PREFIX Hocs joad “TOTAL 0.09 |Fedoral tay requiras manulaciurars to fu
BF + 2 CHARGES «+ -2'. 0S Slee coe Wat SSS PSS e eh re rwenetenanntiatwks tines chbunssenessuwiweceucven the Mational Highway Tralie ¢
ty Wee SaaS 2 . Admloistmtion (NHTSA) wath gett
TABOR o<enscisws seis Tepe pa pech ass * a2 bins asa nne eee naseansne tne otecdedeeseseseceens Heserluiny ary da'sets in ther venivles! You
Me 2° OGHOZZNISC 8S “ORTUEARTLETY. « “Hrsé HOURS { TECHS) 12497 TUTERNAL [obIiN Cox 4s of Ivess Duets trom sither

FLIAING MOISE = pp)

rode ta bts

C/S VEHICLE WAS. HESTSTATING WHEN GOT}

GUP A HILL WTVH A Loup

GUACE GAS RIMS BUT Worl ls aeS ANT WY

   

MeEnudzetures 4 Wy b
“ iy

   

 

 

 

 

 

 

 

 

 

UNASLE TO DUPLICATE “Eenoeaties % SS RO FOR Beas OREN fe
WHILE YOUR MOTOR VEHICLE IS ON °
FORM 2 TOTALS--++00+--0rcecermnesneceesenacnkscecasedescenwencencrecsccus EEMISES er fre AUTOMOTIVE Aat
. t TY, THE OTIVE REPAIR t
JOB! 2 JOURNAL PREFIX HOCS J0BN 2 ‘TOTAL 9.00 | ILITY MAY hor BE RESPONSIBLE FOR 0
: AGE TO YOUR MOTOR VEHIGLE UM
ESTIMATE------ PLP RMS ne Lair c athe teen aanennneananswencecaserceate es < CERTAIN CIACUMSTANOES. YOU SHO!
CUSTOMER HEREGY ACKNOWLEDGES RECEIVING ASK A REPRESENTATIVE OF THE AUTO!
ORIGINAL ESTIMATE OF $0.00 (+TAX) OF 11S RESCONIN DOU THE EXT
fate ance ERR oer ran or ans a NRE SIF ney mee ren NRT EXTENT OF THE INSURANCE COVERAGE
SHES EES HN a i: 98 ee
0 R Si aee 0,00 a its oo Ay Fr ard lite
z TOTAL SUBLET... 0.00 | Sagi. tx rsd Rarer aTcA vlc
$ CASH () CHECK () Biceeccecauees $ TOTAL G.0,G..., 9.00 Wry fa COntGGT Wey En Pte cara Tal wa
§ TOTAL MISC CHG, 0.00 | actress or lnphana sunbar vou ment Yet
$ VISA ( ) MASTERCARD ( ) $ TOTAL MISC DISC 0,00 | tho tstophone nu: ber ia a a pliona numbur o
g ; TOTAL TAX....,, 0.00 serine! maults in a-ehange to you!
Z AMEX C) OTHER C) sscsanvinvinnes $0 Mere 040 ‘
A j TOTAL INVOICE $ ~~” 6.00 |* = Non OEM Part
é SSSSSSSSSSSSSSESSSSSSSSSSSSSSSSS See e ee
: ‘ 55 eee coteuuze cameras A/REM/AM = Remanufackired Pa
j[tuat take Case oe Us. ae"o Looe eur Sen Youd shed an
THAT TARE CARE CF US..B¢ ON THE LOOK CUT F ORV SING Baiave Gr adtuetes +
DO HOT FORGET TO GET YOUR CONPLINENTARY CAR WASH ON EVERY No "claims or adjustments. with
u)SERVICE, NO MATTER HOW SMALL OR LARGE... this recelpt,
; Labor charges are computed by
i rats moasure and are basod
| CUSTOMER SIGNATURE Industry accepted sources. Rape
é charged for were needed and p
i formed, This vehicle has bean tes
and in my opinion the work was p
a formed sattsiactortly,
3
é X_
él PAGE10F1 CUSTOMER GOPY { END OF INVOICE | 92:35pm :

SF@21 (29 &
gone, Page 21
ent 1-1 Filed 06/21/21
sac Case 1:21-cv-01666 Docum

aw

OURISMAN HONDA OF LAUREL,
3371 Ft. Meade Rd,
LAUREL, MD 20724-2059
Phone (301) 498-7409

Baltimore (410) 792-7595 Washington (301) 953-2196

of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

   
   
   
    
 
    
    
 

    

AFTER VEHICLE HAS. GEEN ORIVEN AND COMES TO A STOP VEHICL
E SPUTTERS LIKE IT WELL: FURN OFF, ret ibeg* :
‘ALSO STATES VEHICLE WOULDNT START THIS. MORNING. .HAD-'To

HALT. 5-10 NTNUTES FOR HVEHICLE To START. Hk y

1 ALSO STATES: VEHTCLE SOUNDS. LIKE. TT TS LOW ON OTL * i

: A TEST ADROVE M ISTIPLE TIMES AND’ SCaNNiD VEHICLE. over A.WERK
“4, “ANOSAG Mak FUNETTONS WOUND a ae sue
NO CORRECT *

‘ Sat

SAN THES TIME
Job# 4. TOTALS-~--f2- ‘

    
     

   

  

TE Ge MER nt As anwar eee tect seen nat ne.

308% 4 JOURNAL PREFIX Yocs Inge 1 ToTaL

ESTINATE---2--. 2-204: jenawand ee BASSAS dee meneenne tiene TS, iced,
CUSTOMER HEREBY - ACKNOWLEDGES RECELVING

Bei 6 RIGINAL ESTIMATE OF

TO : a3 tthe =e

' $0.00: CATA)’
tg ah v5 "a

$986 SS$s8

paseeeneseis?

§ =e . i.

   
  

   
 

 

oe , Ri tg eee Bee e lee peices ete eee ee nen ee Se See eae

 

 

  

TOTAL, LABOR. . ,

TOTAL “PARTS...

$ TOTAL SUBLET. , .
§ . TOTAL G.0.G...,

“3 TOTAL MISC_CHG,
g ; TOTAL: MISC Dist
s

=e Pe

TOTAL TAX...
TOTAL INVOICE §

Sssssousssacg

 

Sesegeucceg
etna pe

   

     

SSo5oe6, !
OSSss'-s

S9S50505

 
  
  

os
bea

| OTHER), eevee fattneteg
sessssssssdssbogsbsddegaecees. Oo

AT OURESHAN HONDA Viv oF Oi WE TAKE CARE OF THE cLreNTs .

o
2:

THAT TAKE-CARE. OF US. 'BE ON” HE: LOOKOUT. -FOR" QUE SURVEY
DO OT PoRgen On GET VaUk eok PLIMENTARY. RY

GET TOGET YOUR: € CAR WASH ON EVERY
SERVICE, “NO HATTER" Hol SHALL OR LARGE...

~~ CUSTONER SICHATURE a —

ny

isan Tha Ho, INVOICE DATE RVOMENG,
warrn YOON o6a4 456 11/25/20 HOCS723887
» 7 ROAST RAT” UCENSE ND: MILEAGE ‘ colon STOCK NO:
. | 1, 423/MODERN STEE 8029154
YEAT MANE 7 MODEL ° a cLVERV DATE ~ “*DELWERY Hikes
20/HONDA/CR-V/4pR AWD EX 08/28/20 ¢
WERIGEB LD.NQ. ee Qa’ ety, . SEER HD, PROOUCTION Gite
pe a S'\J-6 RW? H S™ PLL’ @ -2 Oy 5-4 '|'20R977 - Ee
mg ta TERS Sage os S|RON Pra ROOTES ST ae) Se ps
EAD@GMAIL. COM : “| Lis 'l4/29 =
Ta ~~ BUSINESS BONE; = COMBIENTS re a a = Pe aa aE
“5592671 -37329300 " ele dae
JOG Oe antes tee Stereo apt aRes ia CT saan eee tie ST ee “> {Liniied express “warranty labor and part:
ABOR 2 eaacrwalucsidescxc peaaea. tEtca settee nent etaseeece cece Bey 90.days or 4,000 miles whichever occurs
J: OH a soc HESCELLANEOUS HOURS: TECH(S) 12197 “InTeaNAL | tsk Installed parts warranted. 42 months
. c/s ‘

Or 12,000 miles ‘whichever decurs first,

 

Your ‘specific waranty nay varie: Conguk
service advisor or Owners manual tor dotalls,

 

“sithe Natloial oH
| Administration (MALT S.AS)

‘oat Manufacturer Spucial Polloy Adjustment.
el, ye ia Programs »~ Ci ius

[nw foquires’ Manufacturers: to-turiigh
Hal - Winiwaie Tat tie ‘Safaly
He with’ bittathis
Udseribing any défaats iit tholy vebleles. You rial
obtala copay yf.thesa. bulletins. fray either the
Manusacierar or WHS A Ip aRditvion, ‘carta:

Fatloyal

 

L WHILE YOUR MOTOR VEHIOLE 18 ON

| TIVE Ree
is

, THE AUTOMOTIVE REPAIR FACILITY. © "5

A/REM/AM- Remanufactured Par

 

formed. This

 
    

tensor pubestars Se Scheeazsllts py
this’ Infarmallon, sehléh hiays by atta)
fag or for freo. » We vig

 

THE

PREMISES .OF THE AUTOMOTIVE REPAIR

=8. YOU SHOULD
i © OF THE AUTOMO.-
BeNSie re wor sien
latte eee ONSIEILITY, IMCL. 3 THE
EXTENT OF THEMaUB oe COVERAGE OF

AEPAESENTAN)

    

“Nou rigtas that ye IBY Wty (0 contact yourin waning, by
or bys uatag prondcurasas nant voles. oat
a JOKt mabsa¢tis ane fulomal Oitdlephone dating
pens os the'lqw altaya, You alsy'agesg ihatwe may
tye srt th In thesa- and olher ae at i
poss. CINE HONG rvmber you prov 8S. Gran’
tha: tela idho nimi lee, phen mutnber ae tea
caniiel rasuits hhevehange to yor “.

* = Mon OEM Part

   

a

 

OF Adjusiments without
this receipt, ~

No claims of

 

Labor chargas are computed by flat
rate measure and. are based on
industry accepted sources. Repairs
charged for were needed and per-

vehicle has been testatl
opinion the work was per-
Sallsfactorily,

and In my
formed

X

 

The Rupnetds nad Reyrocts Comaany ERAINTINVE CCe40775 0 [iteg

 

PAGE 1 OF { CUSTOMER Copy | END OF INVOICE 1 40:274m

 

ee

SRSA cea
8
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 22 of 2

 

    
    
  
  
  
   
 
  

 

   

 

 
  
   

 

 

= OURISMAN HONDA OF LAUREL
LY 3371 Ft. Meade Ad.
LAUREL, MD 20724-2053
Phone (301) 498-7400
"i Baltimore (410) 782-7596 Washington (301) 953-2196
CELL: 202-s6g.
eee SBETOT | _[SaSON NaKPEWo 09d 778 nr “hee
San ta 1708/0. 5
meee aE — LiGease Ne i eal hee MODERN Stee eee
: ee EE | 8020154
CORINE PEOPLES GORE enc etia oma Oe peo 4

 
  

4660 MARTIN LUTHER KING JR

0 MA 20/HONDA/CR-V/4DR AWD EX 08/28/20
WASHINGTON, DC 20632 La

9
VGMGLE LD. Fh, EEL ORAL ER NO, “S| PROOUBTION BATE
SJ6RW2ZHS57LLO29454 208277

ELEN. ; Raho REGAN Fa se
Oo 12/19/20 So
COMMENTS” SSS = e UIE  s Sormae

 

 

 

MSALISAAHEAD@GMAIL . COM

 

 

 

 

 

 

  

 
  

 

 

  

 
    

 

 

 

 

    

FESOGNOR PHONE | =Caes ty AUSTNERE PHONE: i Raey =<
202-716-5592. —|571+272=9300 peste. MO: 1689
MS AARRES +o" *0=2 888 Rionenonsagcanenwen toate corn geese ee “~ [Lintited éxpyess warranty labor and parts
i sog=t! ; 90 days sie ctal 8s Whichever occurs
bt OD? me ae ee "F WOURS! ©2630 teenrey age "aaery fest. Installed garts waiarted 12 months
JH 1 OtHOZ AISCELLANEOUS HOURS? —-0.20 FREH(S) 10973 ‘eo WARRANTY [THESE stalled motes, WAT AA
; CUSTOMER STATES THE SAME ISSUE AS BEFORE KEEPS OCCURING. OF 12,000 millesWhichever occurs first,
CLE | TART AND WHILE DRIVING THE VEHICLE Een ars
Serene NOT START Ah . Your ‘specie warraly ‘tay vary. Consut
Service aclvisor or owners manual for details,
PARTS-..-.- QTY---FP-NUMBER-«-+-- 2-24-2002 DESCRIPTION-~~-----42222-. 2020, UNIT PRICE- a ep SS
1 72147 -TLA-A02 FOB ASS a WARRANTY. Manufaaturar Spacial Polley Adjustmant
: TOTAL + PARTS 0.00). Programs
Federal law ‘renutres manufacturars tol furnish
FAUS wae eeeeee BOTT en ern teen eee ewe ee teen eng en ee cenness. (iho Mattonal Highway Tratlle Safoty
ae a roTats Administration (#H.7.S,A,) "with bulletin
JOBH 1 JOURNAL PREFIX Hocs JOB# 1 TOTAL v.oa desorlbing any duteats in thelr vehicles. You may
JOBH 2 CHARGES-.-.-.-- Pa UT TI ttt settee eee eee ee we acraEE EE abiain coples of these HulleUns from aliher the
, Mogh yet ny os ' | Manufacturer or NLATS,A. In addition, certain
LABOR--------2-.. 00 tg Seba co tas abet Ese be ese eeeeeeseeeecdece cs cah, srercaerart ; ponslmsr publications or organizations publish
J 2-0162201 ‘ann cbs tan CONCERN HOURS: =.“ TECHS) 10273 - INTERNAL |this Information, which may be avallabie fora
CUSTOMER: STATES RADIO BLANKED OUT WHILE DRIVING. HAPPENED {09 or for (reo, <
twice ~~ WHILE YOUR MOTOR VEHICLE IS ON THE
COULD NOT DUPLICATE, , CHECKED FOR UPDATES...NONE FOUND PREMISES OF THE AUTOMOTIVE REPAIR
CHECKED FOR ANY CODES .., NONE FOUND FACILITY, THE AUTOMOTIVE REPAIA FAC:
ILITY MAY: NOT BE RESPONSIBLE FOR DAM-
JOBE 2 TOTALS--+-+-cnewaransawawasnissnlssvibtWah< deegeeenanennseieneuce, AGE TO YOUR MOTOR VEHICLE UNDER
CERTAIN CIRCUMSTANCES, YOU SHOULD
JOBH 2 JOURNAL PREFIX HoCs JOBE 2 TOTAL 0.00 | ASK A REPRESENTATIVE OF THE AUTOMO-
TIVE REPAIR ony ABOUT THE EXTENT.
ESTIMATE -~+-------00esseseeenseeescccneeecceceeeneeeec ccs. Se mamreeupa ie sessueie as OF 173 RESPONSIBILITY, INCLUDING THE
CUSTOMER HEREBY ACKNOWLEDGES RECEIVING TIE ATS INSURANCE COVERAGE OF
ORIGINAL ESTIMATE OF $0.00 (+TAX) THE AUTOMOTIVE REPAIR FACILITY,
COMMENTS ------+-----00-5 SECA SNARES pense oa TEETER dip eem wens vs oral eo GEN you vagy
DOHOZIRE Ce TON Sooo vac unc =o snadeiiseaanacnresnansescasnavanses  rmetnetes anga, led thoasngos a slophora dais,

-aystoma, aa tha kn allows, You digo apraa |lhat Wome

OOHOZZKEY CUT KEY/PRGRM REMOTE iy to enol you in eee eters a ey
address of Inlophona’ number er provide us, oven [f
{ive lolestiona numissr 8 a cell phone nuinbar or Ihe
conlant roaulla Ina charge ta you"

* = Non OEI Part
R/REM/RM = Remanyfactured Part

a

—— |

 

 

_ No claims or adjustments without
this recelpt.

 

Labor charges are computed by flat
rate measure anc are based on
Industry accepted SOUCes, Repalrs
charged for were needed and per-
formed. This vehicle has been tested
and In my opinton the work was per-
formed Satlsfactorily,

 

 

LS ry tons Meeps Ldemeiy ERANTINVE CCS0776 O [tet

PAGE I OF 2 CUSTOMER COPY [CONTINUED ON NEXT PAGE] — 10:58am X St
The Biptoldis ant Reyeetis Comeas, SPantve CCe40775 Q fain

Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 23 of 28

3371 Ft. Meade Rd,
LAUREL, MD 20724-2059
Phone (301) 498-7400

OURISMAN HONDA OF LAUREL

Baltimore (410) 792-7595 Washington (301) 953-2196

CELL
RIVOIDE DATE

 

ADVISOR

JASON MAKPEWO

TAG NO.

CU TOMCE fe

 

286707 094

(78

01/08/21
Colaa

INVOICE NG,

HOCS726344.

 

 

LASON HATE UGENSE MO, MILEAGE

 

 

1,683

MODERN STEE

 

CORINE PEOPLES Gore
4660 MARTIN LUTHER KING JR

YEAR MAKE J MOOEL

LIVERY OATES

08/28/20

 

20/HONDA/CR-V/40R AWD EX

VEHICLE LD, NO.

WASHINGTON, OC 20032
5J6RW2HS57LLO29

i154

FUNG DEALER hO.:.

208277

STON. i

8029154

CELIVERY MiLes~

9
PROQUGTON GATE —

 

 

ET BM, POR

 

MSALISAAH

FL, HATE re

7 ayy

 

. 2-558-29

LE

 

 

EADOGMALL . COM
ay | USES RROHE
eet ee 9300

   

* | GOMMGNTS

 

 

 

12/19/20

MO: 1684

 

202-716-5502.

CASH ( )
VISA ( )

AMEX ( )
Sgassssaasssgsassgasssgassesssssesssgases
SLATS LHe OE ce

GET TOXGET: YOUR COMPLIMENTARY CAR WASH ON EVERY
SERVICE, NO MATTER: HOW SMALL On LARGE, .,

THAT TAKE.
DO NOT “FOR

SS 95S $SSSSSSSSSSSSSSS585 558 SeSSSEs Sess sas
$ PAYMENT METHODS $

CHECK ( ) Hisecvevevaces
MASTERCARD ( )
OTHER ( )

THI 17 ta

Seb e eee eee ed

drt

 

 

PAGE 2 OF 2

CUSTOMER SIGNATURE

CUSTOMER COPY

TOTAL -LABOR:. ..,
TOTAL ‘PARTS. ...
TOTAL: SUBLET...
TOTAL G-0.0...,
TOTAL AISC CHG,
TOTAL “TSC DISC
TOTAL TAX....,.

{ END OF JNVOICE ]

“Heb Or torfrtacs..

10:58am

limited express warranty labor and parts
90 clays. or 4,000. miles whichever occurs
first, Insflled parts warranted 12 months
oF 12,000 miles whichever ocotirs first,

 

Your specific: warranty may ary. Consult
Seivice advisor or Owners mantal for detalls,

 

+ Progtanis ,

Federal lav requires muntofactursrs to turnlsh
the Natlonal Highway: Traitle Safety
Adniiaistration = (MMTSA,) with bulleting
dlesorlbing any defects In their vehicles. You may
obtain. coples of these pullottns from olthor the
mantfacturer oF NHTSA: ‘In: adeition, certain
consumer publications or organizations publish
this Information, Which. mayo avallablo for a

‘Manufacturér Spocksl, Polley ‘Adjustmont

 

 

WHILE YOURL-MOTOR VEHICLE 1S ON THE
PAEMISES OF ‘THE -AUTOMOTIVE FIEPAIR
ig ol THE “AUTOMOTIVE REPAIR FAC.
ILITYMAY NOT BE RESPONSIBLE FOR DAM.
AGE TO “OURMoTOR VEHICLE UNDER
CERTAIN CIRCUMSTANCES!.YOU SHOULB
ASK A: REPRESENTATIVE OF THE AUTOMO-
TIVE: REPAIR: FACILITY ABOUT THE EXTENT
OF ITS. RESPONSIBILITY: INCLUDING THE
EXTENT OF THE INSURANCE COVERAGE OF
THE AUTOMOTIVE REPAIR FACILITY,

 

“You aged Wnt wa may try 19 coninet you In ‘ettting, by
amall, or by using proecordediartiliclal voles, mas
-Gagoa, lox messages aad gulomalia teta phone dialing
fystonn, as lho law allows, You also agres thal we may
Ity lo Gonlast’ you In thee and olor vaya ‘al ary

accrogs ¢r-lolaphons number you Proviely Ua, vai I
tha talaphone mumbar ts d cell phano number or lhe
contact resulls ina charge to yous

 

* = Mon OEM Part
R/REM/RM = Remanufactured Patt

 

No claims or acjustments without
this racelpt.

 

Labor charges are computed by flat
rate measure and are based on
industry acéepted sources. Repalrs
charged for were needed and per-
formed. This vehicle has been tested
and In my opinion the work was par-
forined satisfactorily.

 

 

Kewereaeiiecseiecc

BEOPNIEN A (UtfOH)
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 24 of 28

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C, 20001
Telephone: (202) 879-1133 » Website: www.dccourts.gov

 

ALISA HEAD et al
Vs. C.A. No. 2021 CA 001587 B

AMERICAN HONDA MOTOR CO., INC
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this Initial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 days of service (unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline

under Rule 55(a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133, Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website hup:/Avww.dccourts.gov/,

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge HEIDI M PASICHOW

Date: May 13, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

 

9:30 am, Friday, August 20, 2021
Location: Courtroom 516
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

| CAIO-60
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 25 of 28

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

D.C. Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides, "[a]fter
action is filed in the court against a healthcare provider alleging medical malpractice, the court shall require the parties to
enter into mediation, without discovery or, if all parties agree|,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference (‘ISSC’"), prior to any further
litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the Scheduling
Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days after the ISSC."

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will notify all attorneys
and pro se parties of the date and time of the early mediation session and the name of the assigned mediator. Information
about the early mediation date also is available over the internet at https://Awww:dccourts.gov/pa/. To facilitate this process,
all counsel and pro se parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the ISSC.
D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be obtained at
www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a mediator from the multi-door
medical malpractice mediator roster, the second form is to be used for early mediation with a private mediator. Plaintiff's
counsel is responsible for eFiling the form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov.
Unrepresented plaintiffs who elect not to eFile must either mail the form to the Multi-Door Dispute Resolution Office at,
Suite 2900, 410 E Street, N.W., Washington, DC 20001, or deliver if in person if the Office is open for in-person visits.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute Resolution Division,
with biographical information about each mediator, can be found at www.dccourts. gov/medmalmediation/mediatorprofiles.
All individuals on the roster are judges or lawyers with at least 10 years of significant experience in medical malpractice
litigation. D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one, D.C. Code § 16-
2823().

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation Conference:
(1) all parties; (2) for parties that are not individuals, a representative with settlement authority; (3) in cases involving an
insurance company, a representative of the company with settlement authority, and (4) attorneys representing each party
with primary responsibility for the case.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must eFile with the Court a
report prepared by the mediator, including a private mediator, regarding: (1) attendance; (2) whether a settlement was
reached; or, (3) if a settlement was not reached, any agreements to narrow the scope of the dispute, limit discovery,
facilitate future settlement, hold another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visits. The forms to be used for early mediation reports are available
al www.dccourts. gov/medmalmediation.

Chief Judge Anita M. Josey-Herring

2 CAIO-60
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 26 of 28

Civil Remote Hearing Instructions for Participants

The following instructions are for participants who are scheduled to have cases heard before a Civil Judge

in a Remote Courtroom

Optioni) (AUDIO ONLY/Dial-in by Phone):

Toll 1 (844) 992-4762 or (202) 860-2110, enter the Meeting ID from the attachment followed by
#, press again to enter session.

e Please call inno sooner than 5 minutes before your scheduled hearing time. Once you have joined
the session, please place your phone on mute until directed otherwise. If you should happen to get
disconnected from the call, please call back in using the phone number and access number
provided and the courtroom clerk will mute your call until the appropriate time.

If you select Option 2 or Option 3 use the Audio Alternative

Option 2] (LAPTOP/ DESKTOP USERS 1):

Open Web Browser in Google Chrome and copy and paste following address from the next page:
https://decourts.webex.com/meet/XXXXXXXXX

Option 3! (LAPTOP/ DESKTOP USERS 2):

Open Web Browser in Google Chrome and copy and paste following address
https://dcecourts.webex.com Select Join, enter the Meeting ID from the next page

AUDIO ALTERNATIVE: Instead of automatically using USE COMPUTER FOR AUDIO, select CALL-
IN and follow the CALL-IN prompt window. Use a cell phone or desk phone. You will be heard
clearer if you do not place your phone on SPEAKER. It is very important that you

enter the ACCESS ID # so that your audio is matched with your video.

 

Option 4] (lpad/SMART PHONE/TABLET):

e Go to App Store, Download WebEx App (Cisco WebEx Meetings}

° Sign into the App with your Name and Email Address

® Select Join Meeting

° Enter address from the next page: https://dccourts. webex.com/meet/XXXXXXXXX

° Click join and make sure your microphone is muted and your video is unmuted (if you need to be
® seen), If you only need to speak and do not need to be seen, use the audio only option.

° When you are ready click “Join Meeting”. If the host has not yet started the meeting, you will be

placed in the lobby until the meeting begins.

For Technical Questions or issues Call: (202) 879-1928, Option #2

3 CAIO-60
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 27 of 28

- Superior Court of the District of Columbia
Public Access for Remote Court Hearings
(Effective August 24, 2020)

The current telephone numbers for all remote hearings are: 202-860-2110 (local) or 844-992-4726 (toll
free). After dialing the number, enter the WebEx Meeting ID as shown below for the courtroom. Please click
a WebEx Direct URL link below to join the hearing online.

Audio and video recording; taking pictures of remote hearings; and sharing the live or recorded remote
hearing by rebroadcasting, live-streaming or otherwise are not allowed

 

Division

Courtroom

Types of Hearings
Scheduled in
Courtroom

Public Access via WebEx

 

WebEx Direct URL

WebEx
Meeting ID

 

Auditor
Master

206

Auditor Master
Hearings

https://decourts. webex.com/meet/ctbaudmaster

 

129 648 5606

 

Civil

100

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts,webex.com/meet/ctb100

 

129 846 4145

 

205

Foreclosure Matters

https://decourts. webex.com/meet/ctb205

129 814 7399

 

212

Civil 2 Scheduling
Conferences; Status,
Mation and Evidentiary
Hearings including
Bench Trials

https://dccourts.webex.com/meet/ctb212

129 440 9070

 

214

Title 47 Tax Liens; and
Foreclosure Hearings

https://cecourts. webex.com/meet/ctb214

 

129 942 2620

 

219

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts.webex.com/meet/cth219

129 315 2924

 

221

Civil 1 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dcecourts.webex.com/meet/ctb221

129 493 5162

 

318

 

 

320

 

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://decourts.webex.com/meet/ctb318

129 801 7169

 

 

https://dccourts. webex.com/meet/ctb320

 

129 226 9879

 

 

CAIO-60

 
Case 1:21-cv-01666 Document 1-1 Filed 06/21/21 Page 28 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Judge in Chambers https://dccourts.webex.com/meet/ctb400 129 339 7379
Matters including
Temporary Restraining
Orders, Preliminary
Injunctions and Name
Changes
415 Civil 2 Scheduling "| https://decourts.webex.com/meet/ctb415 129 314 3475 |
516 | Conferences; Status, “https://dccourts.webex,com/meet/ctbS16 ~ | 1429 776 4396
517 pleEIOn and Evidentiary https://decourts.webex.com/meet/ctb517 129 911 6415
Hearings including
518 Bench Trials https://decourts. webex.com/meet/ctb518 129 685 3445
519 https://decourts. webex.com/meet/cth519 129 705 0412
JM-4 https://decourts.webex.com/meet/ctbjm4 129 797 7557
A-47 Housing Conditions https://dccourts.webex.com/meet/ctbad7 129 906 2065
Matters
B-52 Debt Collection and https://dccourts.webex.com/meet/ctbb52 129 793 4102
Landlord and Tenant
Trials
B-53 Landlord and Tenant https://decourts.webex.com/meet/ctbb53 129 913 3728
Matters including Lease
Violation Hearings and
Post Judgment Motions
B-109 Landlord and Tenant https://decourts. webex.com/meet/cthb109 129 127 9276
Matters
B-119 Small Claims Hearings https://dccourts.webex.com/meet/ctbb119 129 230 4882
and Trials

 

 

 

 

 

5 CAIO-60
